Exhibit 10.8(iv)

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is executed as of the 2nd day
of March, 2012, between TARIGO-PAUL, LLC, a California limited liability company
(“Lessor”) and SYNOPSYS, INC., a Delaware corporation (“Lessee”).

RECITALS

A. Tarigo-Paul, a California limited partnership (the predecessor-in-interest to
Lessor) and Lessee entered into a Mary Avenue Industrial Lease dated as of
January 2, 1996 (the “Original Lease”), as amended by (i) a First Amendment to
Lease dated July 15, 1996 (the “First Amendment”), (ii) a Second Amendment to
Lease dated August 31, 2006 (the “Second Amendment”) and (iii) a Third Amendment
to Lease dated April 8, 2010 (the Original Lease, as so as amended, is
hereinafter referred to as the “Lease”), pursuant to which Lessor leases to
Lessee, and Lessee leases from Lessor, certain premises (the “Premises”)
consisting of two (2) four (4) story buildings (the “Buildings”) located at 445
and 455 Mary Avenue in Sunnyvale, California. Capitalized terms not otherwise
defined herein shall have the meanings given them in the Lease. As of the Fourth
Amendment Extension Date (as defined below), the “Lease” shall mean the Lease,
as modified by this Amendment.

B. Pursuant to the terms of Section 3.2 of the Original Lease and Section 7 of
the Second Amendment, Lessee has one (1) right to extend the Term of the Lease
for an additional period of five (5) years. Lessee and Lessor have negotiated
for Lessee’s right to the Fourth Amendment Extended Term (as defined below) in
lieu of Lessee’s exercise of the foregoing right to extend the Term for such
five (5) year period, and the parties now desire to amend the Lease to
(i) extend the Term of the Lease as is provided for in Section 3 below,
(ii) modify the Base Rent payable by Lessee under the Lease during such Fourth
Amendment Extended Term as provided below, (iii) correct the square footage of
the Premises stated in the Lease, (iv) provide that Lessee’s remaining extension
right pursuant to Section 3.2 of the Original Lease has now been used and is no
longer in effect, (v) provide Lessee with one (1) option to extend the Term of
the Lease for an additional five (5) year period as provided for in Section 5
below, and (vi) modify the Lease in certain other respects, all on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:.

1. Recitals. Recitals A and B above are incorporated herein by reference.

2. Premises. Notwithstanding anything to the contrary contained in the Lease
(including, without limitation, Section 1 of the First Amendment), Lessor and
Lessee agree that, effective as of the Fourth Amendment Extension Date, the
square footage of the Buildings as set forth throughout the Lease (including,
without limitation, with respect to the determination of rent during the Fourth
Amendment Extended Term and, if applicable, the Option Term under Section 5
below) shall be deemed to be 215,824 square feet, as follows: 445

 

-1-



--------------------------------------------------------------------------------

Mary Avenue contains 107,912 square feet and the Building located at 455 Mary
Avenue contains 107,912 square feet.

3. Extension of Term. Provided that Lessor has not then provided Lessee with a
written notice of default which has not been cured pursuant to the Lease
(hereinafter “Default”) and the Lease is then still in full force and effect, as
of November 1, 2012 (the “Fourth Amendment Extension Date”), the Term of the
Lease shall be extended such that the Term shall terminate on October 31, 2019
(the “Fourth Amendment Expiration Date”). (Such time period from November 1,
2012 to October 31, 2019 is hereafter referred to as the “Fourth Amendment
Extended Term”).

3. Base Rent.

(a) Base Rent. During the Fourth Amendment Extended Term, the Base Rent payable
under the Lease shall be as follows:

 

Months

   Rent Per
Square Foot      Square
Footage      Monthly
Base Rent      Annual
Base Rent  

01-12*

   $ 2.75         215,824       $ 593,516.00       $ 7,122,192.00   

13-24

   $ 2.833         215,824       $ 611,321.48       $ 7,335,857.76   

25-36

   $ 2.917         215,824       $ 629,661.12       $ 7,555,933.44   

37-48

   $ 3.005         215,824       $ 648,550.96       $ 7,782,611.52   

49-60

   $ 3.095         215,824       $ 668,007.49       $ 8,016,089.88   

61-72

   $ 3.188         215,824       $ 688,047.71       $ 8,256,572.52   

73-84

   $ 3,284         215,824       $ 708,689.14       $ 8,504,269.68   

 

* Subject to abatement during Months 1 and 2 pursuant to Section 3(b) below.

(b) Abatement Period. Notwithstanding anything to the contrary contained herein,
so long as Lessee is not then in Default under the Lease, Lessee shall be
entitled to receive an abatement of the Base Rent due during the calendar months
of November and December, 2012 (the “Abatement Period”) subject to the
provisions of this Section 3(b). All Base Rent abated pursuant to this
Section 3(b) is herein referred to as “Abated Rent.” During the Abatement
Period, Lessee shall still be responsible for the payment of all of its other
monetary obligations under the Lease (including, without limitation, all
impositions, insurance premiums, taxes, assessments, operating charges,
maintenance charges and other charges, costs and expenses arising or
contemplated under the Lease). In the event of a Default by Lessee under the
terms of the Lease that results in early termination pursuant to the provisions
of Article XII of the Original Lease, and as part of the recovery set forth in
Article XII of the Original Lease, Landlord shall be entitled to the recovery of
the then-unamortized portion of the Abated Rent

 

-2-



--------------------------------------------------------------------------------

(assuming amortization of Abated Rent on a straight-line basis over the Fourth
Amendment Extended Term.).

4. Condition of Premises. As of the Fourth Amendment Extension Date, the
Premises shall be leased to Lessee on an “as-is” basis, without any
representation or warranty whatsoever, and any representations or warranties or
covenants made by Lessor in the Lease with respect to the condition of the
Premises as of the Commencement Date or any other period during the Term shall
not apply to the Fourth Amendment Extension Date or any time period during the
Fourth Amendment Extended Term. Without limiting the foregoing, Lessor has not
made any agreement to perform any alterations or improvements to the Premises or
provide any improvement allowance to Lessee in connection with the Fourth
Amendment Extended Term. The foregoing provisions of this Section 4 will not be
deemed to diminish or alter Lessor’s general maintenance, repair and replacement
obligations as set forth in Sections 6.1 (b) and 6.2(b) of the Original Lease.

5. Extension Option. Lessee acknowledges and agrees that Lessee no longer
possesses any of the rights to extend the Lease Term originally set forth in
Section 3.2 of the Original Lease and Section 7 of the Second Amendment. Lessee
is hereby given one (1) option to extend the Term (the “Option to Extend”) for
an additional period of five (5) years (the “Option Term”) (i.e., from
November 1, 2019 through October 31, 2024), which Option to Extend may be
exercised only by written notice (the “Option Notice”) from Lessee to Lessor
given on or before April 30, 2019 (the “Option Exercise Date”); provided,
however, if Lessee is in material Default on the Option Exercise Date, the
Option Notice shall be totally ineffective and the Lease shall expire at the end
of the Fourth Amendment Extended Term. In the event Lessee exercises the
foregoing Option to Extend, the Option Term shall be subject to all of the terms
and conditions of the Lease except that Base Rent payable by Lessee during the
Option Term shall be equal to ninety-five percent (95%) of the then “Fair Market
Rent” (as defined in Section 3.2(b) of the Original Lease), as determined under
Section 3.2(c) of the Original Lease, with no “floor” as described in
Section 3.2(b) of the Original Lease.

6. Existing Termination Option. Section 3 of the Second Amendment is hereby
deleted in its entirety.

7. Brokers. Lessor and Lessee each represents and warrants to the other that it
has not authorized or employed, or acted by implication to authorize or to
employ, any real estate broker or salesman to act for it in connection with this
Amendment except for Cornish & Carey Commercial Newmark Knight Frank, in the
case of Lessor, and Wixen Real Estate Services, in the case of Lessee
(collectively, “Brokers”). Brokers will be paid a commission by Lessor pursuant
to the terms of a separate agreement. Each party shall indemnify, defend and
hold the other party harmless from and against any and all claims by any real
estate broker or salesman for a commission, finder’s fee or other compensation
as a result of any inaccuracy or alleged inaccuracy in the foregoing
representation and warranty of the indemnifying party.

8. Authority.

(a) Lessee’s Authority. Lessee, and each person executing this Amendment on
behalf of Lessee, hereby covenants and warrants that (i) Lessee is duly

 

-3-



--------------------------------------------------------------------------------

incorporated and validly existing under the laws of its state of incorporation,
(ii) Lessee has and is duly qualified to do business in the state in which the
Building is located, (iii) Lessee has full corporate power and authority to
enter into this Amendment, (iv) each person (and all of the persons if more than
one signs) signing this Amendment on behalf of Lessee is duly and validly
authorized to do so, and (v) Lessee has received any and all approvals or
consents necessary from any third party which is necessary for this Amendment to
be an enforceable obligation of Lessee.

(b) Lessor’s Authority. Lessor and each person executing this Amendment on
behalf of Lessor, hereby covenants and warrants that (i) Lessor is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (ii) Lessor has
and is duly qualified to do business in the state in which the Building is
located, (iii) Lessor has full corporate, partnership, trust, association or
other appropriate power and authority to enter into this Amendment and to
perform all Lessor’s obligations under the Lease, as amended by this Amendment,
and (iv) each person (and all of the persons if more than one signs) signing
this Amendment on behalf of Lessor is duly and validly authorized to do so.

9. Estoppel. Lessee hereby certifies and acknowledges, that as of the date
hereof, to the best of Lessee’s knowledge, (a) Lessor is not in default in any
respect under the Lease, (b) Lessee does not have any defenses to its
obligations under the Lease, (c) there are no offsets against rent payable under
the Lease, and (d) Lessee has not assigned its interest in the Lease or sublet
any of its interest in the Premises to any third party. Lessee acknowledges and
agrees that: (i) the representations herein set forth constitute a material
consideration to Lessor in entering into this Amendment; (ii) such
representations are being made by Lessee for purposes of inducing Lessor to
enter into this Amendment; and (iii) Lessor is relying on such representations
in entering into this Amendment.

10. Lease in Full Force and Effect. Except as provided in this Amendment, the
Lease is unmodified hereby and remains in full force and effect.

(Signature Page to Follow)

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to the terms of this Amendment as of
the date first written above.

 

“Lessor” TARIGO-PAUL, LLC, a California limited liability company By: North
Parcel Management, Inc., a California corporation, its managing member   By:  

/s/ Jay Paul

  Name:   Jay Paul   Title:   President and Secretary “Lessee” SYNOPSYS, INC., a
Delaware corporation By:  

/s/ Janet S. Collinson

Name:   Janet S. Collinson Title:   Sr. VP HR & Facilities

 

-5-